petitioner prior to filing the complaint which included those claims.   See
                NRS 40.6884(1). Accordingly, we
                            ORDER the petition DENIED.




                                                           Parraguirre


                                                                                        , J.




                                                           Cherry


                cc: Hon. Susan Johnson, District Judge
                     Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                     Fenton Grant Mayfield Kaneda & Litt, LLP
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1917A